DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a suction device, classified in B23Q 11/0046.
II. Claim 11, drawn to a method of manufacturing, classified in B33Y 10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as laser, milling or grinding.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search strategies, search queries and areas of search are needed for each different group as claimed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with KEVIN C. BROWN on 07/18/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shared enveloping cylinder” and “a shell surface” as on claim 2 and that the clamping section has “a hydraulic clamping area or a collet chuck mechanism” as on claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 2 “the cutting machining”.  However, there is insufficient antecedent basis for “the cutting machining” since no “cutting machining” has been introduced in the claim.
Claim 2 recites on lines 1-3 “an outer diameter of the hub section, the ring section, and/or the blades forms a shared enveloping cylinder, a shell surface of which surrounds the suction device”.  The way these limitations have been set forth is unclear.  It is unclear what exactly is catalogued as a “shared enveloping cylinder”.  Why is it shared? Shared with what?  
Claim 4 recites on line 3 “the extension length” and “its longitudinal axis”.  First, there is insufficient antecedent basis for “the extension length” since no “extension length” has been introduced in the claim.  Second, the term “its” renders the claim indefinite since it is unclear if it is referring to the longitudinal axis of the blades or the suction device.  Further clarification is needed.
Claim 7 recites on line 3 “the chuck”, however, there is insufficient antecedent basis for “the chuck” since no “chuck” has been introduced in the claim.  
Claim 10 recites on lines 2-3 “the angle of attack” and “the blade extension”, however, there is insufficient antecedent basis for “the angle of attack” and “the blade extension” since no “the angle of attack” or “the blade extension” has been introduced in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1872901 (hereafter—EP’901--).
See EP’901 Machine translation attached herein for details.
In regards to claim 1, EP’901 discloses a suction device (2) for suctioning off woodchips and/or dust that arises during the cutting machining of a workpiece, with a rotationally drivable hub section (11), which carries a plurality of radial blades (10) that are uniformly distributed in a circumferential direction (see Figures 2 and 6), wherein a respective blade leading edge (refer to a radially outmost portion of blades 10) extends radially away from the hub section (11) and radially outward up to a ring section (12) that is concentric to the hub section (11) and stabilizes the blades (10).
In regards to claim 2, EP’901 discloses the suction device according to claim 1, EP’901 also discloses that an outer diameter of the ring section (12), and/or the blades (10) forms a shared enveloping cylinder, a shell surface of which surrounds the suction device (in the same way Applicant’s shared enveloping cylinder’s shell surface surrounds the suction device.
In regards to claim 3, EP’901 discloses the suction device according to claim 1, EP’901 also discloses that the blades (10) are positioned in an axial direction and/or in a radial direction (see axial and radial direction to which blades 10 extend towards as on Figures 2 and 4).
In regards to claim 4, EP’901 discloses the suction device according to claim 1, EP’901 also discloses that the blades (10) have a continuously running blade cross section over more than half the extension length of the suction device (see Figure 3 and note how the blades continuously run over more than half of the extension length of the suction device 2). 
In regards to claim 10, EP’901 discloses the suction device according to claim 3, EP’901 also discloses that the angle of attack of the blades (10) changes in a radial and/or axial direction over the blade extension (see Figure 4).
Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dvorak et al. US 9,156,153 (hereafter—Dvorak--).
In regards to claim 1, Dvorak discloses a suction device (100) for suctioning off woodchips and/or dust that arises during the cutting machining of a workpiece, with a rotationally drivable hub section (154), which carries a plurality of radial blades (158) that are uniformly distributed in a circumferential direction (see Figure 5), wherein a respective blade leading edge (refer to a radially outmost portion of blades 158) extends radially away from the hub section (154) and radially outward up to a ring section (176) that is concentric to the hub section (154) and stabilizes the blades (158).
In regards to claim 2, Dvorak discloses the suction device according to claim 1, Dvorak also discloses that an outer diameter of the ring section (176), and/or the blades (158) forms a shared enveloping cylinder, a shell surface of which surrounds the suction device (in the same way Applicant’s shared enveloping cylinder’s shell surface surrounds the suction device).
In regards to claim 3, Dvorak discloses the suction device according to claim 1, Dvorak also discloses that the blades (158) are positioned in an axial direction and/or in a radial direction (see axial and radial direction to which blades 158 extend towards as on Figures 1-17).
In regards to claim 4, Dvorak discloses the suction device according to claim 1, Dvorak also discloses that the blades (158) have a continuously running blade cross section over more than half the extension length of the suction device (see Figures 1-4, and note how the blades continuously run over more than half of the extension length of the suction device). 
In regards to claim 10, Dvorak discloses the suction device according to claim 3, Dvorak also discloses that the angle of attack of the blades (158) changes in a radial and/or axial direction over the blade extension (see Figures 9-17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 1872901 (hereafter—EP’901--) as applied to claim 1 above.
In regards to claim 5, EP’901 discloses the suction device according to claim 1, EP’901 also discloses that the suction device is inherently integral in design (see highlighted portion on page 5 of the machine translation).
If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 
If the applicant considers that the current interpretation of EP’901 fails to explicitly teach that “suction device is inherently integral in design”, it is noted that the term “integral” is sufficiently broad to embrace construction united by such means as fastening and welding. In re Hotte, 177 USPQ 326. 
In regards to claim 6, EP’901 discloses the suction device according to claim 1, but EP’901 is silent as to how the suction device is made. However, the recitation that “the suction device is generatively fabricated”, is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the "patentability of a product does not depend on its method of production." In re Thorpe, 227 USPQ 964,966 (Fed. Cir.1985). 
In regards to claim 7, EP’901 discloses the suction device according to claim 1, EP’901 also discloses that the hub section (11) is integrally designed with a clamping section (16) of the chuck (see highlighted portion on page 5 of the machine translation).
If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 
If the applicant considers that the current interpretation of EP’901 fails to explicitly teach that the hub section “is integrally designed with a clamping section of the chuck”, it is noted that the term “integral” is sufficiently broad to embrace construction united by such means as fastening and welding. In re Hotte, 177 USPQ 326. 
In regards to claim 8, EP’901 discloses the suction device according to claim 7, EP’901 also discloses that the clamping section (16) forms an axially flush seal with the ring section (11) (due to its “integral” design).
In regards to claim 9, EP’901 discloses the suction device according to claim 7, EP’901 also discloses that the clamping section (16) has a collet chuck mechanism (threaded chuck mechanism).
Claim(s) 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dvorak et al. US 9,156,153 (hereafter—Dvorak--) as applied to claim 1 above.
In regards to claim 5, Dvorak discloses the suction device according to claim 1, Dvorak also discloses that the suction device is inherently integral in design (see Figures 2-5).
If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 
If the applicant considers that the current interpretation of EP’901 fails to explicitly teach that “suction device is inherently integral in design”, it is noted that the term “integral” is sufficiently broad to embrace construction united by such means as fastening and welding. In re Hotte, 177 USPQ 326. 
In regards to claim 6, Dvorak discloses the suction device according to claim 1, but Dvorak is silent as to how the suction device is made. However, the recitation that “the suction device is generatively fabricated”, is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the "patentability of a product does not depend on its method of production." In re Thorpe, 227 USPQ 964,966 (Fed. Cir.1985). 
In regards to claim 7, Dvorak discloses the suction device according to claim 1, Dvorak also discloses that the hub section (154) is integrally designed with a clamping section (152 and 132) of the chuck (see Figures 3 and 4).
If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 
If the applicant considers that the current interpretation of EP’901 fails to explicitly teach that the hub section “is integrally designed with a clamping section of the chuck”, it is noted that the term “integral” is sufficiently broad to embrace construction united by such means as fastening and welding. In re Hotte, 177 USPQ 326. 
In regards to claim 9, Dvorak discloses the suction device according to claim 7, Dvorak also discloses that the clamping section (152) has a collet chuck mechanism (132).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722